Case 9:18-cv-80176-BB Document 134-1 Entered on FLSD Docket 03/29/2019 Page 1 of 6




                          Exhibit 1
    Case 9:18-cv-80176-BB Document 134-1 Entered on FLSD Docket 03/29/2019 Page 2 of 6




From: Kyle Roche
Sent: Tuesday, March 26, 2019 8:17 PM
To: Zalman Kass; Zaharah Markoe
Cc: Velvel (Devin) Freedman; Amanda McGovern; Bryan Paschal
Subject: Re: Kleiman v. Wright ‐ Search Terms for Second RFP

Zalman,

This makes sense. I have gone ahead and instructed my vendor to code the documents in this manner. We
will be in position to run reports based off these attributes by tomorrow when we exchange our lists.

Best,

Kyle Roche
Associate


BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914-749-8324
(m) +1 716-348-6003
kroche@bsfllp.com
www.bsfllp.com


From: Zalman Kass <zkass@riveromestre.com>
Sent: Tuesday, March 26, 2019 5:43:17 PM
To: Kyle Roche; Zaharah Markoe
Cc: Velvel (Devin) Freedman; Amanda McGovern; Bryan Paschal
Subject: RE: Kleiman v. Wright ‐ Search Terms for Second RFP

Kyle,

That seems fair. I would also ask that both sides have their vendor on standby Thursday (in case we need to run any
modifies searches). Finally, as for the Dave vs. Ira data (that is stored on the hard drives), we had spoken about using the
creation data as a general proxy for determining whose data it was. After speaking with my vendor, it is my
understanding that most Microsoft documents have an “author field.” To the extent any of your documents have an
author field that identify Ira (or a computer user account that he has used), I ask that you treat that data as Ira’s
(regardless of the date the document was created).

Thank you,

Zalman



Zalman Kass
                                                             1
    Case 9:18-cv-80176-BB Document 134-1 Entered on FLSD Docket 03/29/2019 Page 3 of 6
RIVERO MESTRE LLP
2525 Ponce de Leon Blvd., Suite 1000
Miami, Florida 33134
(T) 305.445.2500 | (F) 305.445.2505
zkass@riveromestre.com | www.riveromestre.com
This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.


From: Kyle Roche <kroche@bsfllp.com>
Sent: Tuesday, March 26, 2019 5:35 PM
To: Zalman Kass <zkass@riveromestre.com>; Zaharah Markoe <zmarkoe@riveromestre.com>
Cc: Velvel (Devin) Freedman <vfreedman@bsfllp.com>; Amanda McGovern <amcgovern@riveromestre.com>; Bryan
Paschal <bpaschal@riveromestre.com>
Subject: Re: Kleiman v. Wright ‐ Search Terms for Second RFP

Hi Zalman,

That works for me.

In advance of this meeting, it makes sense for each side to submit what search terms it wants and what search
terms remain in dispute. To give the vendors on each side time to run hit reports on these terms, we should
exchange these lists by 3:00 p.m. tomorrow so that we have what we need to get through all the remaining
disputes by end of day Thursday.

Does that work?

Kyle Roche
Associate


BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914-749-8324
(m) +1 716-348-6003
kroche@bsfllp.com
www.bsfllp.com

From: Zalman Kass <zkass@riveromestre.com>
Sent: Tuesday, March 26, 2019 5:22:50 PM
To: Kyle Roche; Zaharah Markoe
Cc: Velvel (Devin) Freedman; Amanda McGovern; Bryan Paschal
Subject: RE: Kleiman v. Wright ‐ Search Terms for Second RFP

Kyle,

In light of the Court’s order today that the parties must meet in person this Thursday to resolve the pending search
terms, I would like to cancel the meet and confer call scheduled for tomorrow at 3 (I believe we can make better use of
our time preparing for the Thursday meeting).

Additionally, as for the location of the meeting, I propose having it in our office. Does that work?

Best,

                                                              2
    Case 9:18-cv-80176-BB Document 134-1 Entered on FLSD Docket 03/29/2019 Page 4 of 6
Zalman



Zalman Kass
RIVERO MESTRE LLP
2525 Ponce de Leon Blvd., Suite 1000
Miami, Florida 33134
(T) 305.445.2500 | (F) 305.445.2505
zkass@riveromestre.com | www.riveromestre.com
This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.


From: Zalman Kass
Sent: Monday, March 25, 2019 8:43 PM
To: Kyle Roche <kroche@bsfllp.com>; Zaharah Markoe <zmarkoe@riveromestre.com>
Cc: Velvel (Devin) Freedman <vfreedman@bsfllp.com>; Amanda McGovern <amcgovern@riveromestre.com>; Bryan
Paschal <bpaschal@riveromestre.com>
Subject: Re: Kleiman v. Wright ‐ Search Terms for Second RFP

Great. Thank you.


‐‐‐‐‐‐‐‐ Original message ‐‐‐‐‐‐‐‐
From: Kyle Roche <kroche@bsfllp.com>
Date: 3/25/19 8:41 PM (GMT‐05:00)
To: Zalman Kass <zkass@riveromestre.com>, Zaharah Markoe <zmarkoe@riveromestre.com>
Cc: "Velvel (Devin) Freedman" <vfreedman@bsfllp.com>, Amanda McGovern <amcgovern@riveromestre.com>, Bryan
Paschal <bpaschal@riveromestre.com>
Subject: Re: Kleiman v. Wright ‐ Search Terms for Second RFP

Wednesday at 3:00 works. I'll send you an invite.

Kyle Roche
Associate


BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914-749-8324
(m) +1 716-348-6003
kroche@bsfllp.com
www.bsfllp.com

From: Zalman Kass <zkass@riveromestre.com>
Sent: Monday, March 25, 2019 6:33:04 PM
To: Kyle Roche; Zaharah Markoe
Cc: Velvel (Devin) Freedman; Amanda McGovern; Bryan Paschal
Subject: RE: Kleiman v. Wright ‐ Search Terms for Second RFP

Kyle,

I’m going to be taking lead on this. I’m available on for a call on Wednesday at 2 or 3 P.M. let me know if that works.

                                                              3
    Case 9:18-cv-80176-BB Document 134-1 Entered on FLSD Docket 03/29/2019 Page 5 of 6
Zalman



Zalman Kass
RIVERO MESTRE LLP
2525 Ponce de Leon Blvd., Suite 1000
Miami, Florida 33134
(T) 305.445.2500 | (F) 305.445.2505
zkass@riveromestre.com | www.riveromestre.com
This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.


From: Kyle Roche <kroche@bsfllp.com>
Sent: Monday, March 25, 2019 6:03 PM
To: Zaharah Markoe <zmarkoe@riveromestre.com>
Cc: Velvel (Devin) Freedman <vfreedman@bsfllp.com>; Amanda McGovern <amcgovern@riveromestre.com>; Zalman
Kass <zkass@riveromestre.com>; Bryan Paschal <bpaschal@riveromestre.com>
Subject: RE: Kleiman v. Wright ‐ Search Terms for Second RFP

Zaharah,

What is your availability Wednesday afternoon to discuss?

Thanks,

Kyle Roche
Associate

BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914-749-8324
(m) +1 716-348-6003
kroche@bsfllp.com
www.bsfllp.com


From: Zaharah Markoe [mailto:zmarkoe@riveromestre.com]
Sent: Monday, March 25, 2019 1:20 PM
To: Kyle Roche
Cc: Velvel (Devin) Freedman; Amanda McGovern; Zalman Kass; Bryan Paschal
Subject: FW: Kleiman v. Wright ‐ Search Terms for Second RFP

Kyle,

We ran the searches as requested. We reserve our objections to their relevance and overbreadth. We note that the
below search terms returned the following error: “Your search is too broad and returned too many items. Use more
conditions to narrow your search, or pick another search.”
Louis w/3 K*
Lou w/3 K*
Louie w/3 K*

In addition, we note that several of these terms are already covered by our proposed terms. We have asked on several
occasions that you consider the terms we have already suggested before suggesting new ones so that we are as efficient

                                                              4
     Case 9:18-cv-80176-BB Document 134-1 Entered on FLSD Docket 03/29/2019 Page 6 of 6
as possible in coming to agreement on terms, and not engaging in unnecessary and duplicative work. For example, we
are already running stand‐ alone searches on both DHS and Homeland w/3 Security.

Best,

Zaharah

Zaharah Markoe

RIVERO MESTRE LLP
2525 Ponce de Leon Blvd. Suite 1000
Miami, Florida 33134
(P) 305-445-2500 | (F) 305-445-2505
zmarkoe@riveromestre.com | www.riveromestre.com

This message may contain confidential and privileged information. If it has
been sent to you in error, please reply to advise the sender of the error and
then immediately delete this message.


From: Kyle Roche <kroche@bsfllp.com>
Sent: Saturday, March 23, 2019 12:06 PM
To: Zaharah Markoe <zmarkoe@riveromestre.com>
Cc: Amanda McGovern <amcgovern@riveromestre.com>; Zalman Kass <zkass@riveromestre.com>; Bryan Paschal
<bpaschal@riveromestre.com>; Velvel (Devin) Freedman <vfreedman@bsfllp.com>
Subject: Kleiman v. Wright ‐ Search Terms for Second RFP

Zaharah,

Please see attached for Plaintiffs proposed search terms for their Second RFPs. Note, that this list does not
include the terms from the RFPs that are currently in dispute and which the Court has left to resolve on
Tuesday.

Please provide this list to your vendor so that we can understand the number of search hits these terms are
generating.

Best,

Kyle Roche
Associate


BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914-749-8324
(m) +1 716-348-6003
kroche@bsfllp.com
www.bsfllp.com



The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain information
that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable law. If the reader of this
electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are hereby notified that any
dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you have received this communication in
error, please immediately notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1
08201831BSF]

                                                                                   5
